DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR2000210 , filed on 1/10/2020. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2,661,076 A1 to Stampacchia (hereinafter “Stampacchia”).
	For claim 1, Stampacchia discloses a Boot (fig. 1) comprising: 
an outer upper (shell parts 1 and 5); 
an inner comfort element positioned within the outer upper (11); 
the outer upper comprising an upper portion and a lower portion (rod 5 in the form of a collar and lower part 1); 
at least two portions of the outer upper being movable in relation to one another (axis 4); 
a tightener configured to bring the two movable portions closer to one another to adapt a volume of the boot to a foot of a user (loops 2, 3, 6 and 7 consist, in known manner, of a tensioning lever exerting traction by means of drawbar 8 on the rod 5 and lower part 1); 
the tightener being positioned on the lower portion of the outer upper, in an area of an upper portion of an instep in an area of a short heel perimeter line (loop 2, fig. 1); 
the tightener comprising an outer tractor (rectangular loop 9 hooking into one of the notches of the multiple hook 10); 
a first end of the outer tractor being fixed to a first portion of the outer upper (see fig. 2), and 
a second end of the outer tractor being in relation with an actuator fixed to a second portion of the outer upper (drawbar 8 and piece 21 fixed to opposite flap, see fig. 2); 
the tightener further comprising an inner tractor primarily positioned under the outer upper, the inner tractor being in relation with the actuator (the sheath 19 and cable acts on the internal comfort element 11 and is in direct connection relation with drawbar 8, see figs. 1 and 2).  

For claim 2, Stampacchia discloses the boot according to claim 1, further comprising: a connector interconnecting the inner tractor and outer tractor (piece 21, see fig. 2).  

For claim 3, Stampacchia discloses the Boot according to claim 1, further comprising: a first outer anchor fixing the actuator on the lateral flank of the lower portion; and a second outer anchor fixing the outer tractor to the medial flank of the lower portion (of a tensioning lever exerting traction by means of drawbar 8 on the rod 5 and lower part 1 and rectangular loop 9 hooking into one of the notches of the multiple hook 10).  

	For claim 4, Stampacchia discloses the Boot according to claim 3, further comprising: an inner anchor fixing the inner tractor to the outer upper (see fig. 1 wherein loop 2, and sheath 19 and cable, is fixed to shell part 1).  
16{P62219 04618322.DOCX}P62219.S02 (S 1617/US) 
	For claim 6, Stampacchia discloses the Boot according to claim 2, wherein: the connector comprises an adjuster configured to adjust a length of the inner tractor and/or a length of the outer tractor (element 18). 

	For claim 7, Stampacchia disclose the Boot according to claim 1, wherein: the actuator comprises a toggle buckle and a rack (rectangular loop 9 hooking into one of the notches of the multiple hook 10, fig. 2). 

	For claim 8, Stampacchia disclose the boot according to claim 1, wherein: the actuator comprises a ratchet system and a notched strap (rectangular loop 9 hooking into one of the notches of the multiple hook 10, fig. 2).

	For claim 11, Stampacchia discloses the Boot according to claim 1, wherein: the inner tractor comprises a medial portion and a lateral portion (see fig. 2 wherein the cord may be defined arbitrarily into sections defining lateral and medial portions. 

	For claim 12, Stampacchia dose not specifically disclose the Boot according to claim 1, wherein: the inner tractor and/or the outer tractor comprises an elastic portion. However, one skilled in the art would understands cords in the art of tightening devices for ski boots comprise some inherent degree of elasticity, how ever slight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stampacchia  in view of US 2019/0159544 A1 to Danezin (hereinafter “Danezin”). 
For claim 5, Stampacchia does not specifically disclose the boot according to claim 2, wherein: the inner tractor and the outer tractor are positioned in continuity with one another; and the connector comprises a passage, the tractors being freely slidable in the passage.  
	However, attention is directed to Danezin teaching an analogous boot and boot tightening device (abstract of Danezin). Specifically, Danezin teaches the anchoring mechanisms 47 is comprised of a buckle 471 attached to one end or a strap, the other end attached to a flange, and a passage with which an inner tractor is free to slide within the buckle (fig. 2 of Danezin).


    PNG
    media_image1.png
    645
    929
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Stampacchia would be modified wherein the inner tractor and the outer tractor are positioned in continuity with one another; and the connector comprises a passage, the tractors being freely slidable in the passage, as taught by Stampacchia. The substitution of one connector for another well known type of connector is obvious to achieve a means for increasing traction on the inner comfort element. Persons skilled in the art will understand that various connector devices and mechanisms may be substituted without departing from the concepts and principles of the cited prior art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stampacchia  in view of US 2016/0157561 A1 to Schum (hereinafter “Schum”). 
For claim 9, Stampacchia does not specifically disclose toot according to claim 1, wherein: the actuator comprises a spool and a cable.  
	However, attention is directed to Schum teaching a shoe tightening device (abstract of Schum). Specifically, Schum teaches a tightening device wherein lace 1744 of a reel based tensioning system is positioned; a reel assembly 1746 is used to tension lace 1744, which in turn tensions the strap 1742 and base portion 1743, para 0160 of Schum and fig. 17c).

    PNG
    media_image2.png
    379
    663
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Stampacchia would be modified wherein the actuator comprises a spool and a cable, as taught by Schum. The substitution of one actuator for another well-known type of connector is obvious to achieve a means for increasing traction on the inner comfort element. Persons skilled in the art will understand that various connector devices and mechanisms may be substituted without departing from the concepts and principles of the cited prior art. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stampacchia . 
	For claim 10, Stampacchia does not specifically the Boot according to claim 1, wherein: the inner tractor is configured to be anchored under the foot of the user. However, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the inner tractor is configured to be anchored under the foot of the user in order to secure and cause increased traction on the inner conform element. There is no showing of criticality or unexpected results with respect to the location of the anchor and is location would involve only routine skill in the art to accomplish. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK I LOPEZ/Examiner, Art Unit 3732   


                                                                                                                                                                                                     /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732